974 F.2d 1338
141 L.R.R.M. (BNA) 2152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.POPE CONCRETE PRODUCTS, INC., Respondent.
No. 92-5282.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1992.

1
Before KEITH, and BATCHELDER, Circuit Judges, and HOOD, District Judge.*


2
Judgment Enforcing an Order of the National Labor Relations Board


3
The Board seeks enforcement of its order dated December 31, 1991, in Case Nos. 26-CA-13404 and 26-CA-13472.   On March 13, 1992, respondent answered the application for enforcement and requested that the application be dismissed.   On April 9, 1992, a briefing schedule was established.   Respondent failed to file its opening brief as required by that schedule.   On July 16, 1992, an order was entered directing respondent to show cause why the Board's order should not be enforced against respondent and its officers, agents, successors and assigns.   Respondent failed to respond to the show cause order.


4
Upon consideration of the Board's application and in conformity therewith, it is hereby


5
ORDERED AND ADJUDGED that the order of the Board dated December 31, 1991, in Case Nos. 26-CA-13404 and 26-CA-13472 be enforced and that Respondent, Pope Concrete Products, Inc., Paris, Tennessee, its officers, agents, successors, and assigns, abide by and perform the directions of the Board contained in that order.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation